Name: Commission Regulation (EC) NoÃ 1694/2005 of 17 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 18.10.2005 EN Official Journal of the European Union L 272/1 COMMISSION REGULATION (EC) No 1694/2005 of 17 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 17 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 49,2 204 43,0 999 46,1 0707 00 05 052 101,8 999 101,8 0709 90 70 052 95,7 999 95,7 0805 50 10 052 71,3 388 69,5 524 57,2 528 68,5 999 66,6 0806 10 10 052 88,9 400 200,0 624 178,2 999 155,7 0808 10 80 388 81,6 400 105,9 404 91,3 512 52,0 528 45,5 720 48,5 800 172,7 804 73,9 999 83,9 0808 20 50 052 92,6 388 57,1 720 55,8 999 68,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.